United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 02-1928
      ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Lenora Logan,                         *
                                      *
            Appellant.                *

      ___________                         Appeals from the United States
                                          District Court for the
      No. 02-1932                         Southern District of Iowa.
      ___________

United States of America,             *
                                      *          [PUBLISHED]
            Appellee,                 *
                                      *
      v.                              *
                                      *
Keith Maynie,                         *
                                      *
            Appellant.                *
                                 ___________

                         Submitted: December 12, 2002
                             Filed: June 27, 2003
                                  ___________
Before HANSEN,1 Chief Judge, HEANEY and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       A jury found Lenora Logan, Keith Maynie, Jr., and codefendant Dietrick Banks
guilty of conspiring to distribute and possess with intent to distribute crack cocaine,
in violation of 21 U.S.C. § 846 (1994), and they were sentenced to life imprisonment
and ten years supervised release. We affirmed their convictions, but vacated their
sentences based on Apprendi v. New Jersey, 530 U.S. 466 (2000), and remanded
“with directions to resentence each defendant to a 30-year term of imprisonment.”
See United States v. Maynie, 257 F.3d 908, 918-21 (8th Cir. 2001), cert. denied, 534
U.S. 1151, and cert. denied, 535 U.S. 944 (2002). On remand, the district court2
sentenced Logan and Maynie to thirty years imprisonment and ten years supervised
release.

        On appeal, Logan and Maynie both argue that the district court erred on
remand in finding that it lacked discretion to deviate from the sentence ordered by
this court. Maynie also argues that the sentencing judge impermissibly made the
finding of drug identity. Logan raises a number of additional arguments addressing
trial rulings and the consolidation of cases on appeal. Specifically, she argues that
the district court should have granted her a downward departure for postsentencing
rehabilitation; the court erred in denying her motion for a new trial based on the
introduction of her timecards as alibi evidence; the district court should have granted
her motions for a continuance and for issuance of subpoenas at government expense;


      1
       The Honorable David R. Hansen stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2003. He has been succeeded by the Honorable James B. Loken.
      2
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
                                          -2-
the trial court erred in denying her motion for a directed verdict based on the alleged
unreliability of the government's witnesses; and the court should not have used
Logan's prior convictions to calculate her sentence. We reject all of these arguments
and affirm.

       The district court correctly found that it was bound by our mandate to sentence
Logan and Maynie to thirty years imprisonment. See United States v. Bartsh, 69 F.3d
864, 866 (8th Cir. 1995). Maynie's argument regarding drug identity is precluded
because he failed to raise it prior to the initial sentencing or in his first appeal.
See United States v. Stuckey, 255 F.3d 528, 531 (8th Cir.), cert. denied, 534 U.S.
1011 (2001). Logan’s remaining sentencing-related arguments are precluded because
they raise or are essentially based on arguments that were resolved in the prior appeal.
See Bartsh, 69 F.3d at 866. Contrary to Logan's assertion, neither exception to the
"law of the case" or mandate rules applies here because Logan did not present
"substantially different evidence," and because the prior panel decision does not work
a "manifest injustice." See id. Furthermore, both of the Appellants' arguments are
beyond the limited scope of the mandate for resentencing. See United States v.
Behler, 187 F.3d 772, 777 (8th Cir. 1999).

       The district court did not abuse its discretion in denying Logan's motion for a
new trial where the evidence presented by Logan was not "newly discovered." See
United States v. Oberhauser, 284 F.3d 827, 833 (8th Cir. 2002) (holding that a motion
for a new trial must be based on "newly discovered evidence" that was not available
to counsel before trial). We summarily reject Logan's arguments regarding the denial
of her motions for a continuance and for issuance of subpoenas because they
necessarily relate to the motion for a new trial.

      Because the underlying sentencing issues are the same, and because a court is
presumed to consider the merits of each claim fairly and impartially, there was no
abuse of discretion in consolidating the Logan, Maynie, and Banks appeals. See

                                          -3-
EEOC v. HBE Corp., 135 F.3d 543, 550-51 (8th Cir. 1998); Fed. R. App. P. 3(b)(2).
Finally, we decline to address any of Logan's arguments that are based on an assertion
that her trial counsel was ineffective. She must raise this claim in the district court
in a proceeding under 28 U.S.C. § 2255. See United States v. Jennings, 12 F.3d 836,
840 (8th Cir. 1994).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-